Case 7:19-cv-03571-KMK Document 45 Filed 06/11/20 Page 1 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RAFAEL ORTIZ,
Plaintiff,

No. 19-CV-3571 (SMK)

v.
ORDER

C.O. R. CIMINELLI, et al.,

Defendants.

 

 

KENNETH M. KARAS, United States District Judge:

Plaintiff Rafael! Ortiz (“Plaintiff”), proceeding pro se, brings this Action pursuant to 42
U.S.C. § 1983 against Defendants Correction Officer (C.0.”) R. Ciminelli (“Ciminelli”), Sgt. R.
Nelson (“Nelson”), C.O O. Wise (“Wise”), and C.O. J, Lopez Castillo Castillo”) (collectively,
“Defendants”), alleging violations of his constitutional rights under the Eighth and Fourteenth
Amendments based on incidents that took place at the Fishkill Correctional Facility (“Fishkill”)
on March 31, 2019. (See Compl. (Dkt, No. 2); Am, Compl. (Dkt. No, 19); SAC (Dkt. No. 39).)
Before the Court is Defendants’ Motion to Dismiss (the “Motion”). (Dkt. No. 42.) For the
following reasons, the Motion is denied without prejudice.

I, Background

On April 22, 2019, Plaintiff filed his initial Complaint. (See Compl.)' In this Complaint,
Plaintiff alleges that several corrections officers at Fishkill assaulted him on the afternoon of
March 31, 2019. (Compl. at 3.) In particular, Plaintiff alleges that after he engaged in an
argument with Ciminelli, Ciminelli “spray[ed] [Plaintiff] in the eyes at a very close range.” (/d.)

Plaintiff further alleges that Wise “jump[ed] on top of [Plaintiff|” and punched him several

 

| The same day, Plaintiff applied to proceed in forma pauperis (“IFP”). (Dkt. No. 1.)
The Court granted Plaintiff IFP status on June 24, 2019. (Dkt. No. 11.)

 

 

 
Case 7:19-cv-03571-KMK Document 45 Filed 06/11/20 Page 2 of 5

times; that Nelson “grab[bed]” Plaintiff by the neck “with a very tight grip” for 10-18 seconds;
and that Castillo “yank{ed]” Plaintiff “very hard off the floor while [Plaintiff] was handcuffed,
dislocating his shoulder. (/d. at 4.)

On July 19, 2019, Plaintiff filed an Amended Complaint, again naming Ciminielli, Wise,
Castillo, and Nelson as Defendants. (See Am. Compl. at 2.) The Amended Complaint contains
substantially similar allegations to those in the initial Complaint, except that that the Amended
Complaint contains additional allegations against Castillo. In particular, Plaintiff alleges that
when he was taken to the Special Housing Unit, he “was decontaminated in extremely hot
water,” and that Castillo “put [Plaintiff's] head under the hot water causing [his] head to burn
and [his] pores to open up.” (Am. Compl. at 5.)

On September 6, 2019, Plaintiff wrote to the Court complaining about the actions of two
additional individuals, a “Nurse Freeman” and a sergeant who took pictures of Plaintiff's injuries
in the aftermath of the March 31, 2019 incident. (See Dkt. No. 37.) On September 13, 2019, the
Court instructed Plaintiff to file a Second Amended Complaint “including these and any other
allegations.” (Dkt. No, 38.)

On October 1, 2019, Plaintiff filed his Second Amended Complaint (“SAC”), (Dkt. No.
39.) The SAC again names Ciminelli, Wise, Castillo, and Nelson as Defendants, but omits many
of the allegations included in the earlier two complaints. (See generally SAC.) While the SAC
repeats Plaintiff's earlier allegations concerning the “extremely very [sic] hot water,” (id. at 6),
and that Nelson used “excessive force” causing neck redness, (id. at 9), the SAC does not repeat

the underlying allegations against Ciminelli and Wise, or the prior detailed allegations regarding

2

 

 
Case 7:19-cv-03571-KMK Document 45 Filed 06/11/20 Page 3 of 5

Castillo’s and Nelson’s conduct. Instead, the SAC adds allegations about non-parties, alleging
that Nurse Freeman acted unprofessionally, and that an unidentified sergeant did not properly
photograph Plaintiff's body parts or document his injuries. (See id. at 7-9.)

On November 15, 2019, Defendants filed the instant Motion To Dismiss and
accompanying papers. (See Not. of Mot.; Defs.” Mem. of Law in Supp. of Mot. (“Defs.’ Mem.”)
(Dkt, No. 43).) In their arguments, however, Defendants rely entirely on Plaintiff's SAC, and do
not address any of the allegations contained in his prior pleadings, (See generally Defs.’ Mem.)
On December 10, 2019, Plaintiff wrote to the Court arguing that the Motion should be denied,
explaining that his “true intentions [in filing the SAC] were only to add allegations to the original

Complaint.” (See Dkt. No. 44.)
IL_Discussion

Generally, “{i]n adjudicating a Rule 12(b)(6) motion, a district court must confine its
consideration to facts stated on the face of the complaint, in documents appended to the
complaint or incorporated in the complaint by reference, and to matters of which judicial notice
may be taken.” Leonard F. y, Isr. Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir, 1999) (citation
and quotation marks omitted), However, when the complaint is drafted by a pro se plaintiff, the
Court may consider “materials outside the complaint to the extent that they are consistent with
the allegations in the complaint,” Alsaifullah v. Furco, No. 12-CV-2907, 2013 WL 3972514, at
*4 n.3 (S.D.N.Y. Aug. 2, 2013) (quotation marks omitted), including, “documents that a pro se
litigant attaches to his opposition papers,” Agu v. Rhea, No. 09-CV-4732, 2010 WL 5186839, at
*4 n.6 (E.D.N.Y. Dec. 15, 2010) (italics omitted), statements by the plaintiff “submitted in

response to [a] defendant’s request for a pre-motion conference,” Jones v. Fed. Bureau of

3

 

 

 

 
Case 7:19-cv-03571-KMK Document 45 Filed 06/11/20 Page 4 of 5

Prisons, No. 11-CV-4733, 2013 WL 5300721, at *2 (E.D.N.Y. Sept. 19, 2013), and “documents
either in [the] plaintiff]’]s possession or of which [the] plaintiff] ] had knowledge and relied on
in bringing suit,” Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002) (quotation
marks omitted), Accordingly, when a pro se plaintiff files “an incomplete” amended complaint,
courts may, given “the solicitude due a pro se litigant,” treat prior complaints as “incorporated”
into the operative complaint. See Zheng v. Gen. Elec. Co., No. 15-CV-1232, 2016 WL 2636297,
at *2 (N.D.N.Y. May 9, 2016); see also Smith v. Dinoia, No. 19-CV-4471, 2020 WL 1189492, at
*1 2 (S.D.N.Y. Mar. 12, 2020) (“[T]he Court uses the Amended Complaint to inform its
understanding of the alleged facts. Nevertheless, given the wide latitude the Court is bound to
give to pro se plaintiffs, where it appears that Plaintiff inadvertently omitted facts or individuals
mentioned in the Complaint, the Court will use the Complaint to fill in the gaps.”).

Here, in light of Plaintiff's pro se status, the relative brevity of Plaintiffs pleadings, and
Plaintiff's clear intention to incorporate his earlier complaints into his SAC, the Court exercises
its discretion to consider Plaintiff's three complaints as a whole.* In light of this, Defendants’
argument that the SAC lacks sufficient allegations of their personal invoivement clearly fails.

Plaintiff alleges that Ciminelli “‘spray{ed] [Plaintiff] in the eyes at a very close range” and
caused him to experience “a big burning in the eyes.” (Compl. at 3; see also Am. Compl. at 6.)
Similarly, Plaintiff alleges that Wise “jump[ed] on top of [Plaintiff] while [he] was already on
handcuffs,” “punch[ed] [him] in the right side of [his] ear approximately 5 times,” and punched
“the right side of [his] lower lip causing bleeding and bruising and a cut gum.” (Am. Compl. at

6; see also Compl. at 4.) Likewise, Plaintiff alleges that Nelson “orab[bed] [Plaintiff] by [his]

 

2 The Court also notes that, in light of the cursory nature of Defendants’ Motion papers,
any inconvenience to Defendants from denial of their Motion without prejudice is minimai.
4

 

 
Case 7:19-cv-03571-KMK Document 45 Filed 06/11/20 Page 5 of 5

neck on the left side with a very tight grip and h[eld him] there for about 10-18 seconds.”
(Compl. at 4; see also Am. Compl. at 6.) And finally, Plaintiff alleges that Castillo “yank[ed]
Plaintiff “very hard off the floor” while Plaintiff was handcutfed from behind, causing a shoulder
dislocation, (Compl. at 4), and that Castillo “put [Plaintiff's] head under the hot water,” causing
his “head to burn and [his] pores to open up.” (Am. Compl. at 5.) These allegations, which
Defendants do not address in their Motion, are sufficient to plausibly allege that each defendant
“participated directly” in an alleged excessive use of force against Plaintiff. Grullon v. City of
New Haven, 720 F, 3d 133, 139 (2d Cir. 2013).
If. Conclusion

Accordingly, Defendants’ Motion To Dismiss is denied without prejudice. Defendants
may seek the permission of the Court to file a new Motion To Dismiss, but if they do so,
Defendants should consider Plaintiff's initial Complaint and Amended Complaint as
incorporated into Plaintiff's Second Amended Complaint. Defendants should inform the Court
whether they intend to file, and explain the basis for, such a Motion by June 22, 2020.

Additionally, the Court warns Plaintiff that its discretionary decision to consider his
earlier complaints will not be repeated. If Plaintiff obtains the Court’s permission to file any
future amended complaints, such amended complaints must replace, and will not be considered
as supplementing, prior pleadings.

The Clerk of Court is directed to mail a copy of this Order to Plaintiff's address.
SO ORDERED.

rs
DATED: June 11, 2020 i LAs
White Plains, New York / ~—
KENNETH M, KARAS

UNITED STATES DISTRICT JUDGE

 

 
